Citation Nr: 0013345	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right knee injury.  

2.  Entitlement to a compensable rating for right elbow 
scars, residuals of a dog bite.  

3.  Entitlement to service connection for depression 
secondary to chronic pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1977 to 
June 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1998 the veteran submitted a claim for service 
connection of anxiety, sleep problems, and high blood 
pressure.  None of these claims appear to have been 
adjudicated by the RO.  As these issues have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1999 the veteran submitted a substantive appeal, 
perfecting his appeal for the above-mentioned issues.  He 
requested a hearing before a travel Member of the Board.  

The veteran confirmed this request in June 1999.  The record 
indicates that such a hearing has not yet been held.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).

Under the circumstances, the Board remands the issues of 
entitlement to a compensable rating for residuals of a right 
knee injury, a compensable rating for right elbow scars, and 
service connection for depression as secondary to chronic 
pain are remanded to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




